Title: Thomas Jefferson to Virginia Delegates in Congress, 31 August 1780
From: Jefferson, Thomas
To: Virginia Delegates in Congress



Gentlemen
Richmond August 31. 1780.

We agree to employ mr. Dunlap according to his proposals inclosed in your Letter of the 15th instant except that we must adhere to our requisition that a complete sheet of his weekly paper shall be kept clear of advertisements, and reserved for intelligence, essays, &c., except that advertisements from the Legislature or Executive shall be put into the same sheet with the intelligence. The standing salary is to be fixed by the assembly, not by the executive, and we will recommend to them in settling it to consider the utility of the weekly paper and make liberal allowance for that over and above mr. Dunlaps services in printing the public acts, journals, proclamations, advertisements, &c. and this we can venture to undertake will be done. As to money which you say mr. Dunlap will want as soon as he comes we are not in a condition to make him any advances between this and the meeting of assembly but immediately after their meeting we have no doubt it will be in our power. I hope his press will be got to work before they meet. we will give him any aid in our power in procuring a house here, and if we should have any vessels coming from the head of Elk down the bay they shall take in any thing he pleases to have lodged here without charge. I wou’d recommend strongly to mr. Dunlap that his manager here obtain the postmaster’s office of the place besides that it will carry custom to his shop it will give him an exemption from militia duties which may otherwise be a considerable interruption. I have the honor to be with every sentiment of respect Gents., Your mo obedient servant,
Th: Jefferson
